Citation Nr: 0126237	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  96-04 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to an increased rating for a thyroid disorder 
with Graves' disease, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for otitis of the left 
ear, currently rated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.

5.  Entitlement to an increased (compensable) rating for 
allergic urticaria.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from July 1985 to January 1986 
and from February 1993 to October 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico. 

In August 1997, the Board remanded this case for further 
development.  The RO has now returned the case to the Board 
for further appellate action.   


FINDINGS OF FACT

1.  The veteran does not suffer from a left hip disability. 

2.  A thyroid disorder with Graves' disease requires 
continuous medication.  

3.  A thyroid disorder with Graves' disease does not result 
in constipation or sluggishness.  

4.  A thyroid disorder with Graves' disease results in no 
more than moderate disability.  

5.  Otitis of the left ear results in suppuration.  

6.  The veteran does not suffer from a peripheral vestibular 
disorder, such as labyrinthitis; Meniere's syndrome; or loss 
of an auricle.  

7.  Left ear hearing loss results in level I hearing loss.  

8.  Allergic urticaria involves a small, non-exposed surface.  


CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated 
in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001 and 1995).  

2.  The criteria for an evaluation in excess of 10 percent 
for a thyroid disorder with Graves' disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.119, Diagnostic Code 7903 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for otitis of the left ear have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.87, 
Diagnostic Codes 6200, 6210 (2001); 38 C.F.R. § 4.87a, 
Diagnostic Codes 6200, 6206, 6210 (1999).

4.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85, Diagnostic Code 
6100 (2001); 4.87, Diagnostic Code 6100 (1999).

5.  The criteria for a compensable evaluation for allergic 
urticaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7806 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran is seeking service connection for a left hip 
disability.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001). 

The veteran's service medical records contained one reference 
to symptoms involving the left hip.  In May 1993, the veteran 
was seen for complaints of pain in the left hip.  The 
examiner noted that the veteran had pain with adduction of 
the hip, with the pain originating from the greater 
trochanter and radiating to the lesser trochanter.  There was 
no pain in the hip with weight bearing.  The hip had full 
range of motion.  Examination of the hip was negative for 
laxity, drawer sign, crepitus, redness, or swelling.  The 
examiner's assessment was left hip discomfort. No service 
separation examination was reported in the service medical 
records.

On VA examination in December 1994, the examiner observed no 
swelling or deformity of the left hip.  The range of motion 
of the left hip was to 120 degrees of flexion and 45 degrees 
of abduction.  The examiner diagnosed subtrochanteric 
bursitis of the left hip.  In an October 1995 statement in 
support of his claim, the veteran wrote that he had numbness 
and pain in his left hip, inside the socket and ball of the 
joint, and along the gluteal muscles.  In November 1995, VA 
treatment records noted that the veteran complained of pain 
in his left hip, but no examination or findings with respect 
to the left hip were reported at that time.  VA examinations 
performed in April 1996 did not address the condition of the 
left hip.

During a VA examination in October 1997, the veteran 
complained of mild discomfort, weakness, and occasional 
stiffness in the left hip.  Examination of the left hip 
revealed flexion to 100 degrees, abduction to 45 degrees, 
extension from 0 to 30 degrees, adduction from 0 to 25 
degrees, internal rotation from 0 to 40 degrees, and external 
rotation from 0 to 60 degrees.  According to the examiner, 
flexion was limited by pain from the lower back.  The 
examination report reflects that normal range of motion 
consists of flexion from 0 to 125 degrees, extension from 0 
to 30 degrees, adduction from 0 to 25 degrees, abduction from 
0 to 45 degrees, external rotation from 0 to 60 degrees, and 
internal rotation from 0 to 40 degrees.  The examination 
report also reflects that x-ray examination done in November 
1995 revealed normal findings.  The diagnosis was left hip 
musculoskeletal examination.  The examiner added that pain in 
the left hip area was referred pain from the herniated disc.  

During a VA examination in May 2001, the veteran did not 
refer to pain in the left hip.  He referred, however, to low 
back pain and indicated that the could not distinguish 
between the hip pain and low back pain.  Examination of the 
left hip reveled flexion to 125 degrees, extension to 20 
degrees, abduction to 20 degrees, adduction to 25 degrees, 
internal rotation to 40 degrees, and external rotation to 60 
degrees.  Examination revealed no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement of the left hip.  The diagnosis was negative 
musculoskeletal left hip examination.  The examiner concluded 
that the veteran's left hip pain was a referred pain caused 
by a herniated disc, noting that x-rays done in 1995 revealed 
no bone or joint pathology.  

This evidence indicates that the veteran does not suffer from 
a current disability of the left hip.  Although a December 
1994 VA examination resulted in a diagnosis of 
subtrochanteric bursitis of the left hip, the examination 
report did not point to any complaints or abnormalities that 
would warrant the diagnosis.  Furthermore, same examiner who 
diagnosed subtrochanteric bursitis in December 1994 
concluded, in October 1997 and May 2001 that examination did 
not reveal objective evidence of pathology.  That examiner 
concluded, instead, that complaints associated with the 
veteran's left hip were referred pain associated with a 
herniated disc.  Service connection is already in effect for 
herniated nucleus pulposus and bulging disc.  The 
preponderance of the evidence indicates that a distinct 
disorder of the left hip does not exist.  There can be no 
valid claim absent proof of a present disability.  Brammer v. 
Derwinksi, 3 Vet. App. 225 (1992).  Therefore, service 
connection for a left hip disability is not warranted.  

II.  Increased Rating

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's 
SCHEDULE FOR RATING DISABILITIES (Schedule), codified in 
C.F.R. Part 4 (2001).  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

In the course of this appeal, the RO granted service 
connection for the disorders the ratings of which are now at 
issue and assigned those disorders and initial evaluations.  
Therefore, it is not the present level of disability that is 
of primary importance.  Instead, the entire period in 
question must be considered to ensure that consideration is 
given to the possibility of staged ratings, that is, separate 
ratings must be assigned for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Thyroid Disorder with Graves' Disease

A thyroid disorder with Graves' disease is evaluated as 10 
percent disabling under diagnostic code 7900 and 7903.  In 
the course of this appeal, substantive changes were made to 
the schedular criteria for diseases of the endocrine system.  
See 61 Fed. Reg. 20446 (1996).  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Under the current criteria, hyperthyroidism warrants a 10 
percent evaluation if it results in tachycardia, which may be 
intermittent, and a tremor, or if continuous medication is 
required for its control.  A 30 percent evaluation 
contemplates tachycardia, a tremor, and increased pulse 
pressure or blood pressure.  38 C.F.R. § 4.119, Diagnostic 
Code 7900 (2001).  Hypothyroidism warrants a 10 percent 
evaluation if it results in fatigability, or if continuous 
medication is required for control.  A 30 percent evaluation 
contemplates fatigability, constipation, and mental 
sluggishness.  38 C.F.R. § 4.119, Diagnostic Code 7903 
(2001).  

Under the criteria previously in effect, hyperthyroidism 
warrants a 10 percent evaluation if it is moderate or 
postoperative with tachycardia, which may be intermittent, 
and a tremor.  A 30 percent evaluation contemplates a 
disability that is moderately severe, with a history such as 
that for a severe disability but with reduced symptoms, or a 
disability which is postoperative, with tachycardia and 
increased blood pressure or pulse pressure of moderate degree 
and a tremor.  38 C.F.R. § 4.119, Diagnostic Code 7900 
(1995).  Hypothyroidism warrants a 10 percent evaluation if 
it is moderate with fatigability.  A 30 percent evaluation 
contemplates a moderately severe disability with sluggish 
mentality and other indications of myxedema, decreased levels 
of circulating thyroid hormones (T4 and/or T3 by specific 
assays).  38 C.F.R. § 4.119, Diagnostic Code 7903 (1995).

The veteran's service medical records reflect that he was 
seen in July, August, and September 1994 for an apparent 
thyroid problem.  He had an enlarged goiter, and symptoms of 
sore throat and diarrhea.  The diagnosis was Graves' disease.

On VA examination in December 1994, the veteran reported a 
history of thyroid problems, with a diagnosis earlier in 1994 
of Graves' disease.  Examination revealed no exophthalmos.  
The goiter that had been present earlier had disappeared.  
Testing in November 1994 had indicated T4 of 6.1, T3 on 
uptake of 35, and TSH of 1.04.  The examiner found that the 
veteran was in remission, but that hypothyroid states 
secondary to radioiodine would require use of thyroid hormone 
replacement in the very near future.  It was noted that 
continuous medication with thyroid would be needed.  The 
diagnosis was Graves' disease.

In an October 1995 statement in support of his claim, the 
veteran wrote that his thyroid disorder was currently 
symptomatic.  The symptoms including diarrhea, nervousness, 
weight loss, and tachycardia.  Although the veteran underwent 
VA examinations in April 1996, the examinations did not 
address the current status of his thyroid condition.

In April 1996, the veteran denied constipation, sleepiness, 
and cold intolerance.  Blood pressure was 100/70.  
Examination of the neck revealed no goiters.  TSH was 15.5 
and T4 was 4.5.  The assessment was that the veteran was 
clinically hypothyroid, for which the veteran received 
medication.  The veteran was again seen in June 1996.  TSH 
reportedly as 59 and the assessment was elevated TSH despite 
compliance with medication.  

An October 1997 entry sets forth TSH of 96, what appears to 
be T4 of 3.32, and T3 of 31.  That entry reflects that the 
veteran was not compliant for weeks with his medication and 
that the veteran's lack of compliance was not due to any 
negative symptoms.  That entry also reflects that the veteran 
was hyperthyroid due to non-compliance.  

In October 1997, the veteran underwent a VA examination for 
thyroid and parathyroid disease.  The veteran indicated that 
symptoms consisted mostly of tiredness and fatigability.  He 
also indicated that he was somewhat depressed and that he had 
occasional diarrhea.  There was no history of cold or heat 
intolerance or constipation.  The veteran, who weighed 230 
pounds, indicated that his weight had increased over the 
prior year from 193 pounds.  The thyroid was not felt.  Blood 
pressure was 140/100 and 140/108.  Examination of the eyes 
did not reveal ptosis, although the examiner indicated that 
there was a stare not seen on the veteran's 1992 driver 
license.  Muscle strength was adequate.  There was a tremor 
of the right hand.  There was no evidence myxedema.  Testing 
indicated T4 of 3.32 (low), T3 on uptake of 30.73, and TSH of 
96.930 (high).  According to the examiner, the veteran was 
hypothyroid on replacement therapy at increasing dosage.  

In June 1999, the veteran was treated for hypothyroidism.  He 
denied sleepiness, constipation, disorientation, cold 
intolerance, tremors, anxiety, tachycardia, or palpitation.  
He complained of heat intolerance and episodes of diarrhea.  
Blood pressure was 120/90.  TSH was less than .030.  Free T4 
was 1.69.  The veteran reportedly presented mild 
hyperthyroidism.  

In October 1999, the veteran again received treatment for 
hypothyroidism.  The veteran denied tremors, anxiety, or 
palpitations, but complained of occasional diarrhea.  Blood 
pressure was 100/90.  TSH was 1.253 and free T4 was 1.22.  
The diagnosis was hypothyroidism.    

In May 2001, the veteran underwent a VA examination for 
thyroid and parathyroid diseases.  The veteran complained of 
fatigability, anxiety, depression, and occasional diarrhea, 
although diarrhea was described as not recent.  There were no 
symptoms due to pressure of the larynx, no cold or heat 
intolerance, and no constipation.  The veteran had definite 
slow relaxation phase of the deep tendon reflexes, but 
neurologic examination otherwise was normal.  The veteran, 
who was described as thin but strong, was unable to report 
weight gain or loss.  The thyroid was normal in size.  Blood 
pressure was 146/86.  There was a questionable stare, 
although this was characterized as present for a long time 
and apparently unchanged.  Muscle strength was normal, and 
there were no residuals of thyroid disease or treatment.  TSH 
was 0.011 and free T4 was 1.25, normal T4 existing somewhere 
between .71 and 1.85.  The diagnosis was post ablation 
hypothyroidism, active, following iodine 131 therapy for 
Graves' disease in 1994.    

This evidence does not warrant a higher evaluation.  Although 
the veteran's disability has been evaluated under both 
diagnostic codes 7900 and 7903, pertaining to hyperthyroidism 
and hypothyroidism, medical evidence generally reflects that 
the veteran suffers from hypothyroidism.  Therefore, 
diagnostic code 7900 is inapplicable.  Although a June 1999 
entry contains a single reference to hyperthyroidism, this 
appears to be an error, in light of another reference in that 
same entry to hypothyroidism and the characterization by 
other entries of similar evidence as indicating 
hypothyroidism.  

Evidence associated with the claims file demonstrates that 
continuous medication is required for control.  Therefore, a 
10 percent evaluation is warranted.  However, medical 
evidence reflects that the veteran does not suffer from 
constipation or mental sluggishness.  Examination in October 
1997, for instance, revealed no constipation, and mental 
evaluation was that other than feeling somewhat depressed, 
the veteran was feeling fairly well.  No mental sluggishness 
was reported in connection with the veteran's neurologic 
system, and there was no evidence of myxedema.  Examination 
in May 2001 also failed to reveal mental sluggishness, and a 
report of that examination reflects that constipation was not 
present.  Although the veteran has articulated some 
complaints of fatigability, these are consistent with a 10 
percent evaluation under the current criteria.  Because the 
veteran's disability does not result in constipation or 
mental sluggishness, a higher evaluation is not warranted 
under the current criteria. 

Application of the prior criteria does not warrant a higher 
evaluation, either.  The veteran's disability is no more than 
moderate and cannot be characterized as moderately severe.  
As indicated above, the veteran does not have sluggish 
mentality or other indications of myxedema.  There is some 
evidence of decreased levels of T4 circulating hormones in 
October 1997; however, an entry at that time suggests that 
this may have been associated with noncompliance with 
medication.  Later entries and a May 2001 VA examination 
reference free T4 levels that were normal according to the 
standards set forth in the May 2001 examination report.  
Furthermore, T3 levels have not been characterized as outside 
normal range.  Notwithstanding the limited references to 
depressed T4 levels, the veteran's symptoms more nearly 
approximate the criteria for a 10 percent evaluation under 
those criteria previously in effect.  Therefore, application 
of the prior criteria does not warrant a higher evaluation.  
A higher evaluation, as such, is unwarranted irrespective of 
whether one applies those criteria in effect as of the 1996 
changes or those criteria in effect immediately prior to 
those changes.  

Otitis of the Left Ear

In the course of this appeal, substantive changes were made 
to the schedular criteria governing the rating of hearing 
impairment and diseases of the ear.  See 64 Fed. Reg. 25209 
(1999).  As with the evaluation of the veteran's 
hypothyroidism, in evaluating otitis of the left ear and left 
ear hearing loss, the Board applies the more favorable of the 
available criteria.  Karnas, 1 Vet. App. at 312-13.  

Otitis of the left ear is evaluated as 10 percent disabling 
under diagnostic codes 6206 and 6210.  Applying the current 
criteria, chronic otitis externa warrants a 10 percent 
evaluation if it results in swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment.  A higher evaluation is not available for chronic 
otitis externa.  38 C.F.R. § 4.87, Diagnostic Code 6210 
(2001).  Moreover, chronic suppurative otitis media, 
mastoiditis, or cholesteatoma warrant a 10 percent evaluation 
during suppuration, or with aural polyps.  A higher 
evaluation is not available for that disorder.  38 C.F.R. 
§ 4.87, Diagnostic Code 6200 (2001).  A 30 percent evaluation 
is available for peripheral vestibular disorders 
characterized by dizziness and occasional staggering, for 
Meniere's syndrome associated with hearing impairment and 
vertigo less than once a month, and for complete loss of one 
auricle.  38 C.F.R. § 4.87, Diagnostic Codes 6204, 6205, 6207 
(2001).  

Applying the criteria previously in effect, under diagnostic 
code 6206 mastoiditis is evaluated based upon impairment of 
hearing and suppuration.  38 C.F.R. § 4.87a, Diagnostic Code 
6206 (1999).  Hearing loss is evaluated separately under 
diagnostic code 6100.  Chronic, suppurative otitis media 
warrants a 10 percent evaluation, during the continuance of 
the suppurative process.  A higher evaluation is not 
available for chronic, suppurative otitis media.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6200 (1999).  Under diagnostic code 
6210, diseases of the auditory canal warrant a 10 percent 
evaluation if they result in swelling, dry and scaly or 
serous discharge, itching, and/or if they require frequent 
and prolonged treatment.  An evaluation in excess of 10 
percent is not available for diseases of the auditory canal.  
38 C.F.R. § 4.87a, Diagnostic Code 6210 (1999).  A 30 percent 
evaluation is available for severe labyrinthitis, mild 
Meniere's syndrome, or unilateral loss of an auricle.  
38 C.F.R. § 4.87a, Diagnostic Codes 6204, 6205, 6207 (1999).  

The veteran's service medical records indicate that he was 
treated in April 1993, and in June, August, and September 
1994, for left ear problems, including otitis.  On VA 
examination in December 1994, the veteran reported a history 
of left ear hearing loss, with suppuration, chronic otitis 
media, and intermittent tinnitus.  He reported that he 
continued to have pain and secretions in his left ear.  The 
examiner observed purulent discharge in the ear, with acute 
external otitis bilaterally.

VA medical records indicate that the veteran underwent left 
ear surgery, including exploratory tympanotomy, and 
mastoidectomy, in May 1995.  The surgeon reported finding a 
sclerotic mastoid cavity with a small antrum; a cholesteatoma 
involving the antrum, the mesotympanum, and part of the 
facial recess; and posterior and superior perforation of the 
tympanic membrane.  Follow-up treatment over the months after 
May 1995 indicated continuing left ear hearing loss.  On VA 
examination in April 1996, left ear surgical scars were 
noted, but no active ear disease was seen.  In May 1996, the 
veteran underwent additional left ear surgery, for a 
recurrent cholesteatoma.

Examination of the ear in October 1997 revealed no 
deformities of the auricle or external canal, although there 
was a retracted, adherent perforation of the left tympanic 
membrane.  Examination revealed a surgical defect of the left 
mastoid.  There was no active ear disease, and there were no 
active infections, although an examiner's note indicates the 
presence of chronic infection.  The diagnosis was chronic 
mastoiditis and otitis media of the left ear.  

Examination of the ear in May 2001 revealed yellowish 
discharge over the tympanic membrane, characterized as 
somewhat retracted and without evidence of perforation.  The 
left mastoid was partially exenterated surgically, and there 
was no evidence of cholesteatoma.  The diagnosis was chronic 
left mastoiditis, status post left mastoidectomy.  

Medical examination reveals the presence of suppuration 
associated with mastoiditis.  This evidence is sufficient to 
warrant a 10 percent evaluation.  However, examination 
reports and treatment records do not reveal the presence of a 
peripheral vestibular disorder, such as labyrinthitis; 
Meniere's syndrome; or loss of an auricle.  Whether one 
applies the current criteria or those previously in effect, a 
higher evaluation is not in order for otitis of the left ear.  

Left Ear Hearing Loss

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

Under the in effect prior to 1999, evaluations of unilateral 
defective hearing ranged from noncompensable to 10 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with eleven auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (1999).

The amended version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (20001).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  The 
current version of the regulations makes explicit that, if 
impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a roman 
numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383, which creates provides 
for special consideration where there is total loss of 
hearing in both ears.  38 C.F.R. § 4.85(f) (2001).  

It should be noted that the amendment made no change to the 
method of determining the percentage evaluation for hearing 
impairment.  Tables VI, VIa and VII remain the same.  The 
amendments include reorganizing sections 4.85 and 4.86 for 
the sake of clarity.

Provisions exist for rating exceptional patterns of hearing 
where pure tone thresholds at each of the four specified 
frequencies is 55 decibels or more or where the pure tone 
thresholds is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2001).  
However, examination has not revealed those patterns in this 
case, and therefore, the provisions in question are 
inapplicable to the veteran's claim.

On the authorized audiological evaluation in April 1996, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
15
LEFT
65
60
55
50
50

Average thresholds were 12 decibels in the right ear and 53 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 94 
percent in the left ear.

On the authorized audiological evaluation in April 1996, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
15
LEFT
65
60
55
50
50

Average thresholds were 12 decibels in the right ear and 53 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 94 
percent in the left ear.

An audiogram conducted in September 1996 revealed air 
conduction thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
10
10
LEFT
55
50
45
45
45

Average thresholds were 12.5 decibels in the right ear and 
46.25 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 96 percent in the left ear.

On the authorized audiological evaluation in October 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
10
20
LEFT
75
60
65
55
50

Average thresholds were 16 decibels in the right ear and 57 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 96 
percent in the left ear.

On the authorized audiological evaluation in May 2001, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
10
LEFT
70
75
60
65
75

Average thresholds were 13 decibels in the right ear and 69 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 92 
percent in the left ear.

The most significant left ear hearing loss is that 
demonstrated during the most recent VA examination.  That 
examination, however, revealed hearing loss no worse than an 
average threshold of 69 decibels and speech recognition 
ability of 92 percent.  Examination has not revealed deafness 
in the non-service-connected ear.  

Under both the old and new criteria, the veteran suffers from 
level I hearing loss in the left ear.  Therefore, 
irrespective of whether the old or new criteria are applied, 
the veteran's hearing loss is noncompensable.  

Allergic Urticaria

Allergic urticaria is evaluated as noncompensable by analogy 
to diagnostic code 7806, which pertains to eczema.  Eczema 
warrants a noncompensable evaluation, if it is characterized 
by slight, if any, exfoliation or itching, if it involves a 
non-exposed surface or small area.  A 10 percent evaluation 
contemplates exfoliation, exudation or itching, if it 
involves an exposed surface or an extensive area.  38 C.F.R. 
§ 4.199, Diagnostic Code 7806.  

The veteran's service medical records indicated that he was 
seen on numerous occasions in July through September 1994 for 
hives and itching over his body, including his chest, neck, 
back, abdomen, legs, and arms.  The treating physicians' 
assessment was urticaria due to an allergic reaction or due 
to thyroid problems.

On VA examination in December 1994, the veteran reported that 
he frequently had allergic urticaria.  The examiner noted 
allergic skin reactions in the form of urticaria, of unknown 
cause or origin.  In an August 1995 examination, the veteran 
reported that the rash made him nervous.  In October 1995, he 
wrote that the rash was so bad that it made him nervous and 
at times made him unable to swallow.

Examination in October 1997 revealed erythematous slightly 
scaly patches on the left side of the chest and upper 
abdomen, as well as complaints of itching.  There was no 
ulceration, exfoliation, or crusting.  There were no hives.  
The diagnoses were chronic urticaria and erythema annulare.  

During a VA examination in May 2001, the veteran gave a 
history of hives, itching, and papules since 1994.  
Examination revealed no skin lesions.  There were scattered 
follicular papules, some with pus, on the trunk and face.  
There was no ulceration, exfoliation, or crusting.  There was 
no disfigurement, and there were no systemic or nervous 
manifestations.  The diagnoses were acne vulgaris and 
folliculitis and symptomatic dermatographism.  

The veteran's disability does not result in exfoliation or 
exudation.  The veteran has articulated complaints of 
itching.  However, the objective indications of the veteran's 
disability are relatively slight and appear to affect a 
small, non-exposed surface.  Therefore, a compensable 
evaluation is not warranted.  

The May 2001 report of the VA examination of the skin 
reflects that the claims file was not available for review, 
and the October 1997 report does not reflect whether the 
examiner who examined the veteran's skin had access to the 
claims folder at the time of that examination.  However, the 
medical history provided to the examining physician during 
those examinations appears accurate, and the examiner does 
not appear to have based any findings upon an inaccurate 
history.  With respect to the issue at hand, the examiner's 
findings are largely significant for symptomatology that was 
observed at the time of the examinations in question.  
Furthermore, the Board has been able to give due weight to 
the veteran's medical history notwithstanding indications 
that the claims file may have been unavailable to the 
examiner.  The examinations, therefore, are sufficient for 
rating purposes.

The Board acknowledges that a remand by the Court or the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board also notes that the August 
1997 remand instructions by the Board are quite detailed, and 
include a statement that the examiner should review the 
veteran's claims file prior to the examination.  This 
specific requirement - that the claims file be reviewed by 
the examiner prior to the examination - was not based on any 
specific statute, regulation, or caselaw requirement.  
Because the examination reports are otherwise adequate for 
rating purposes, no legitimate purpose would be served by 
scheduling the veteran for yet another examination merely to 
permit the examiner to review the claims folder prior to the 
examination.  The veteran has been accorded thorough and 
contemporaneous examinations to determine the extent of his 
skin disability.  See, e.g., Colayong v. West, 12 Vet. App. 
524 (1999); Suttmann v. Brown, 5 Vet. App. 127 (1993).

III.  Conclusion

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO, at the time of the decision that is the subject of 
this appeal, did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)).  The veteran has been notified in the 
statement of the case and supplemental statement of the case 
of the type of evidence needed to substantiate his claim.  
Furthermore, as discussed above, VA has obtained all 
pertinent evidence identified by the veteran. 

Also, in a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  The 
veteran has been afforded an examinations, and the evidence 
before the Board is sufficient to properly adjudicate the 
veteran's claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

The appeal is denied.


REMAND

In May 1999, the RO issued a decision denying increased 
evaluations for a service-connected back disorder, a right 
knee disorder, and a left knee disorder.  In a VA Form 9 
received in August 1999, the veteran articulated his 
disagreement with the evaluations assigned to those 
disorders.  To date, the RO has not mailed to the veteran a 
statement of the case addressing these issues.  See 38 C.F.R. 
§ 19.26.  Although the Board in the past has referred such 
matters to the RO for appropriate action, the United States 
Court of Appeals for Veterans Claims has now made it clear 
that the proper course of action is to remand the matter to 
the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, this case is REMANDED for the following 
development:

The RO should issue a statement of the 
case concerning the denial in May 1999 of 
increased evaluations for the veteran's 
service-connected back, right knee, and 
left knee disorders.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant must complete an appeal to the Board by filing 
a substantive appeal, following the statement of the case, 
concerning the May 1999 denial of increased ratings for his 
service-connected back, right knee, and left knee disorders.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



